ACCEPTED
                                                                                                14-15-00345-CR
                                                                                FOURTEENTH COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                           10/8/2015 3:29:50 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK

                                CASE NO. 14-15-00345-CR

                           IN THE 14TH COURT OF APPEALS                      FILED IN
                                                                      14th COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                OF THE STATE OF TEXAS                 10/8/2015 3:29:50 PM
                                                                      CHRISTOPHER A. PRINE
                                                                               Clerk

                          THE STATE OF TEXAS, APPELLEE

                                             v.

                        NAYAJAH NIYA DAVIS, APPELLANT



                     Appealed from the 262nd Judicial District Court
                                 Harris County, Texas
                               Trial Cause No. 1412475



                   APPELLANT’S MOTION FOR EXTENSION OF
                       TIME TO FILE APPELLANT’S BRIEF




TO THE HONORABLE COURT OF APPEALS:

       Comes now, Appellant, Nayajah Niya Davis, and files this, her motion for extension

of time to file Appellant’s Brief on the Merits. The Appellant has neither requested nor been

granted a previous extension of time to file Appellant’s brief.

       The facts reasonably relied upon to explain the need for an extension of time are as

follows:

       The issue(s) before the Court is/are believed, by the Appellant, to be of tremendous

importance. The issue involves a great deal of research on a number of issues involving
Brady/exculpatory materials, intelligent and knowing waivers of certain constitutional

rights, and issues related to subpoena(s) and protective orders.

       Additionally, the Appellant’s Attorney is currently finalizing appellate briefs in

COA No. 10-15-00155-CR; Ester Porras Natividad v. The State of Texas and COA No. 10-15-

00007-CR; Yvonne Carol Lindsey v. The State of Texas.

       Counsel for Appellant respectfully requests the Honorable Court to grant a ninety

(90) day extension, or in the alternative a sixty (60) day extension in order that the

Appellant can procure the money needed to obtain the Court Reporter’s Record and allow

for her attorney to properly review the record and prepare an appropriate brief addressing

the issues anticipated to be raised.




                                         Respectfully submitted,

                                         /s/ J. Paxton Adams
                                         _______________________________
                                         J. Paxton Adams
                                         Attorney at Law
                                         SBN: 24042459
                                         1113 Twelfth Street
                                         Huntsville, Texas 77340
                                         Tel. (936) 291-9900
                                         Fax (936) 291-9903
                                         ATTORNEY FOR APPELLANT
                              CERTIFICATE OF SERVICE
      I do hereby certify that a copy of the foregoing Appellant’s Motion for Extension of
Time to File Appellant’s Brief was forwarded to the following, on this the 8th day of
October, 2015.

                                                       /s/ J. Paxton Adams
                                                       ___________________________
                                                       J. Paxton Adams